

 
 

--------------------------------------------------------------------------------

 
Exhibit 10.1

TWIN DISC, INCORPORATED
2010 LONG-TERM INCENTIVE COMPENSATION PLAN


(AMENDED AND RESTATED AS OF JULY 31, 2015)


ARTICLE I


PURPOSE


1.1           Purpose.  The purpose of the Twin Disc, Incorporated 2010
Long-Term Incentive Compensation Plan (the "Plan") is to promote the overall
financial objectives of Twin Disc, Incorporated (the "Company") and its majority
owned subsidiaries ("Subsidiaries") by providing opportunities for the officers
and key employees selected to participate in the Plan (each a “Participant”) to
acquire Common Stock of the Company ("Common Stock"), and to receive Common
Stock or cash bonuses upon attainment of specified financial goals of the
Company or its Subsidiaries.  The Plan gives the Compensation and Executive
Development Committee of the Company's Board of Directors, or such other
committee as the Board of Directors shall designate (the "Committee"), the
authority and discretion to award stock options, stock appreciation rights,
restricted stock awards, cash-settled restricted stock unit awards, performance
stock awards, performance stock unit awards, and/or performance unit awards
(collectively, "Awards") to eligible employees of the Company.


ARTICLE II


EFFECTIVE DATE AND TERM


2.1           Effective Date.  The Plan became effective on October 15, 2010
(the “Effective Date), the date that it was approved by a majority of the
outstanding shares of Common Stock of the Company.  The Plan was amended and
restated effective July 31, 2015 (the “Restatement Date”).  For purposes of the
Company’s continuing compliance with Section 162(m) of the Internal Revenue Code
(the “Code”), the terms of the amended and restated Plan, including the
performance goals hereunder, shall be submitted for approval by the Company’s
shareholders at the Company’s annual shareholders’ meeting to be held on October
23, 2015 (or any adjournment thereof).  If the amended and restated Plan is not
approved by the Company’s shareholders, the terms of the amended and restated
Plan shall remain effective, but any Award made after October 15, 2015 that is
intended to qualify as “performance-based” compensation under Code Section
162(m) shall not so qualify.


2.2           Term.  No Award may be granted more than ten years after the
Effective Date.


2.3           Post-Term Activity.  Awards granted within the term of the Plan as
set forth in Section 2.2, subject to the all other terms and conditions of the
Plan and the agreement(s) governing the grant of the Awards, may be exercised,
paid out, or modified more than ten years after the adoption of the
Plan.  Restrictions on Restricted Stock and Cash-Settled Restricted Stock Units
may lapse more than ten (10) years after the Effective Date.
ARTICLE III


STOCK SUBJECT TO PLAN


3.1           Maximum Number.  The maximum number of shares of Common Stock that
may be issued pursuant to Awards under the Plan from and after the Effective
Date is 650,000, subject to the adjustments provided in Article X, below.  Such
shares may be newly-issued shares, authorized but unissued shares or shares
reacquired by the Company on the open market or otherwise.  Because Cash-Settled
Restricted Stock Units and Performance Stock Units are payable only in cash, the
number of such Cash-Settled Restricted Stock Units and Performance Stock Units
shall not count against the 650,000 maximum described in this paragraph.


3.2           Availability of Shares for Award.  Shares of Common Stock that are
subject to issuance pursuant to an Award may thereafter be subject to a new
Award:


 
(a)
if the prior Award to which such shares were subject lapses, expires or
terminates without the issuance of such shares; or



 
(b)
shares issued pursuant to an Award are reacquired by the Company pursuant to
rights reserved by the Company upon the issuance of such shares; provided, that
shares reacquired by the Company may only be subject to new Awards if the
Participant received no benefit of ownership from the shares.



Notwithstanding the foregoing, shares of Common Stock that are received by the
Company in connection with the exercise of an Award, including shares tendered
in payment of a Stock Option’s or an SAR’s exercise price or shares tendered to
the Company for the satisfaction of any tax liability or the satisfaction of a
tax withholding obligation, may not be made subject to issuance pursuant to a
later Award.  In the event that only net shares are issued upon exercise of a
Stock Option, the gross number of shares associated with such Award shall be
counted against the 650,000 maximum described in Section 3.1.  In no event will
shares that are repurchased on the open market using stock option exercise
proceeds be added back to the Plan.


ARTICLE IV


ADMINISTRATION


4.1           General Administration.  The Committee shall supervise and
administer the Plan.  The Committee shall have discretionary authority to
determine all issues with respect to the interpretation of the Plan and Awards
granted under the Plan, and with respect to all Plan administration issues.






4.2           Powers of the Committee.  Subject to the terms of the Plan and
applicable law (including but not limited to the Sarbanes-Oxley Act of 2002, as
amended), the Committee shall have the authority, in its discretion: (i) to
prescribe, amend and rescind rules and regulations relating to the Plan; (ii) to
select the eligible employees who shall receive Awards under the Plan; (iii) to
grant Awards under the Plan and to determine the terms and conditions of such
Awards, including without limitation the authority to determine the number of
shares subject to issuance with respect to any Award, the vesting or exercise
schedule of any Award, and the specific performance goals that shall cause an
Award to vest or become payable; (iv) to determine the terms and conditions of
the respective agreements (which need not be identical) pursuant to which Awards
are granted, and (with the consent of the holder thereof) to modify or amend any
Award; (v) to authorize any person to execute on behalf of the Company any
instrument required to effectuate the grant of any Award; (vi) to determine the
exercise price per share of options granted under the Plan; (vii) to determine
the permissible methods of Award exercise and payment, including cashless
exercise arrangements; (viii) to decide whether a Stock Appreciation Right Award
shall be settled in cash or Common Stock; (ix) to determine the remaining number
of shares of Common Stock available for issuance under the Plan; (x) to appoint
and compensate agents, counsel, auditors or other specialists to aid it in the
discharge of its duties; (xi) to interpret the Plan and/or any agreement entered
into under the Plan; and (xii) to make all other determinations necessary or
advisable for the administration of the Plan.


4.3           Committee.  The Committee shall consist of at least three
directors, each of whom shall be a "non-employee director" as that term is
defined in Rule 16b-3(b)(3) promulgated by the Securities and Exchange
Commission pursuant to the Securities Exchange Act of 1934 (the "Exchange
Act").  A majority of the members of the Committee shall constitute a quorum at
any meeting thereof (including telephone conference), and all determinations of
the Committee shall be made by a majority of the members present, or by a
writing by a majority of the members of the entire Committee without notice or
meeting.


4.4           Compliance with Code Section 409A.  All Awards under this Plan
shall be structured in a manner to comply with the requirements of Code Section
409A, or to be exempt from the application of Code Section 409A.


ARTICLE V


ELIGIBILITY


5.1           Eligibility.  An Award may be granted under the Plan to those key
employees (including officers) of the Company or its present or future
Subsidiaries who, in the opinion of the Committee, are mainly responsible for
the success and future growth of the Company and/or any of its Subsidiaries.






ARTICLE VI


AWARDS


6.1           Types of Awards.  Awards under the Plan may be granted in any one
or a combination of the following:


 
(a)
Stock Options.  An Option shall entitle the Participant to receive shares of
Common Stock upon exercise of such Option, subject to the Participant's
satisfaction in full of any conditions, restrictions or limitations imposed in
accordance with the Plan or the agreement between the Company and the
Participant governing the award of such Option.  The agreement governing the
award of an option shall designate whether such option is intended to be an
incentive stock option or a non-qualified stock option, and to the extent that
any stock option is not designated as an incentive stock option (or even if so
designated does not qualify as an incentive stock option), it shall constitute a
non-qualified stock option.  The maximum number of Options that may be granted
to any Participant during any fiscal year of the Company is 50,000, subject to
the adjustments provided in Article X, below.



 
(i)
Exercise Price.  The exercise price per share of the Common Stock purchasable
under an Option shall be determined by the Committee, but shall not be less than
the fair market value per share of Common Stock on the date the option is
granted (or, if the Option is intended to qualify as an incentive stock option,
not less than 110% of the such fair market value if the option is granted to an
individual who owns or is deemed to own stock possessing more than 10% of the
combined voting power of all classes of stock or the Company, a corporation
which is the parent of the Company or and subsidiary of the Company (each as
defined in Section 424 of the Code) (a "10% Shareholder")).  For this and all
other purposes under the Plan, the fair market value shall be the mean between
the highest and lowest quoted selling prices per share of Common Stock on the
NASDAQ Stock Market on the date of grant; provided, that if the Common Stock
ceases to be listed on the NASDAQ Stock Market, the Committee shall designate an
alternative method of determining the fair market value of the Common Stock.



 
(ii)
Option Period.  An Option shall be exercisable at such time and subject to such
terms and conditions as shall be determined by the Committee.  An option that is
intended to qualify as an incentive stock option shall not be exercisable more
than ten years after the date it is granted (or five years after the date it is
granted, if granted to a 10% Shareholder).







 
(iii)
No Repricings or Repurchases of Underwater Options Permitted.  Except in
connection with a transaction or event described in Article X, in no event
shall:



 
(A)
any outstanding Option be cancelled for the purpose of reissuing the Option to
the Participant with a lower exercise price;



 
(B)
the exercise price of an outstanding Option be reduced; or



 
(C)
any outstanding Option be exchanged for cash, securities, or other Awards where
the exercise price of such Option is greater than the then-current fair market
value of the Company’s Common Stock;



 
without the approval of the Company’s shareholders.



 
(b)
Stock Appreciation Rights.  A Stock Appreciation Right shall entitle the
Participant to surrender to the Company the Stock Appreciation Right and to be
paid therefor the amount described in Section 6.1(b)(i)(3) or 6.1(b)(ii) below,
subject to the Participant's satisfaction in full of any conditions,
restrictions or limitations imposed in accordance with the Plan or the agreement
between the Company and the Participant governing the award of such Stock
Appreciation Right.  Stock Appreciation Rights may be granted in conjunction
with all or part of any Stock Option under this Plan ("Tandem SAR's"), or may be
granted on a stand-alone basis ("Stand Alone SAR's").  The maximum number of
Stock Appreciation Rights that may be granted to any Participant during any
fiscal year of the Company is 50,000, subject to the adjustments provided in
Article X, below.



(i)           Tandem SAR's.


 
(1)
Grant.  Tandem SAR's may be granted in connection with non-qualified or
incentive stock options, but may only be granted at the time of grant of such
associated Options.



 
(2)
Term.  A Tandem SAR shall have the same term as the Stock Option to which it
relates and shall be exercisable only at such time or times and to the extent
the related Stock Option would be exercisable.



 
(3)
Exercise.  Upon the exercise of a Tandem SAR, the Participant shall be entitled
to receive an amount in cash equal in value to the excess of the fair market
value per share of Common Stock on the date of exercise over the exercise price
per share of Common Stock as specified in the agreement governing the Tandem
SAR, multiplied by the number of shares in respect to which the Tandem SAR is
exercised.  The exercise of Tandem SAR's shall require the cancellation of a
corresponding number of Stock Options to which the Tandem SAR's relate, and the
exercise of Stock Options shall require the cancellation of a corresponding
number of Tandem SAR's to which the Stock Options relate.

 
 
 
(4)
Expiration or Termination.  A Tandem SAR shall expire or terminate at such time
as the Stock Option to which it relates expires or terminates, unless otherwise
provided in the agreement governing the grant of the Tandem SAR.



 
(ii)
Stand Alone SAR's.  A Stand Alone SAR may be granted at such time and for such
term as the Committee shall determine, and shall be exercisable at such time as
specified in the agreement governing the grant of the Stand Alone SAR.  Upon
exercise of a Stand Alone SAR, the Participant shall be entitled to receive, in
cash, Common Stock, or a combination of both (as determined by the Committee),
an amount equal to the fair market value per share of Common Stock over an
exercise price specified in the agreement governing the grant of the Stand Alone
SAR (which exercise price shall not be less than the fair market value per share
of Common Stock on the date the Stand Alone SAR is awarded), multiplied by the
number of shares in respect to which the Stand Alone SAR is exercised.



 
(iii)
No Repricings or Repurchases of Underwater SARs Permitted.  Except in connection
with a transaction or event described in Article X, in no event shall:



 
(A)
any outstanding SAR be cancelled for the purpose of reissuing the SAR to the
Participant with a lower exercise price;



 
(B)
the exercise price of an outstanding SAR be reduced; or



 
(C)
any outstanding SAR be exchanged for cash, securities, or other Awards where the
exercise price of such SAR is greater than the then-current fair market value of
the Company’s Common Stock ;



 
without the approval of the Company’s shareholders.



 
(c)
Restricted Stock Awards.  Restricted Stock consists of shares of Common Stock
that are transferred or sold to the Participant, but which carry restrictions
such as a prohibition against disposition or an option to repurchase in the
event of employment termination.  The minimum restriction on shares of
Restricted Stock shall be one year of continued service by the Participant,
although the Committee may impose longer service requirements and/or additional
restrictions.  Until such restrictions lapse, the Participant may not sell,
assign, pledge or otherwise transfer, whether voluntarily or involuntarily, the
Restricted Stock.  A sale of Restricted Stock to a Participant shall be at such
price as the Committee determines, which price may be substantially below the
fair market value of the Common Stock at the date of grant.



 
(i)
Lapse of Restrictions.  The Committee shall establish the conditions under which
the restrictions applicable to shares of Restricted Stock shall lapse. Lapse of
the restrictions may be conditioned upon continued employment of the Participant
for a specified period of time, satisfaction of performance goals of the Company
or a Subsidiary, or any other factors as the Committee deems appropriate.



 
(ii)
Rights of Holder of Restricted Stock.  Except for the restrictions on transfer
and/or the Company's option to repurchase the Restricted Shares, the Participant
shall have, with respect to shares of Restricted Stock, all of the rights of a
shareholder of Common Stock, including, if applicable, the right to vote the
shares and the right to receive any cash or stock dividends.  Unless otherwise
determined by the Committee and subject to the terms of the Plan, cash or stock
dividends on shares of Restricted Stock shall be automatically deferred, and
shall be paid to the Participant as soon as practicable after the restrictions
on the shares of Restricted Stock to which such dividends relate lapse (but no
later than the 15th day of the third month of calendar year after the calendar
year in which such restrictions lapse).  Cash dividends shall be paid with an
appropriate rate of interest, as determined by the Committee.



 
(iii)
Certificates.  The Company may require that the certificates evidencing shares
of Restricted Stock be held by the Company until the restrictions thereon have
lapsed.  If and when such restrictions lapse, certificates for such shares shall
be delivered to the Participant.  Such shares may have further restrictions on
transfer if they have not been registered under the Exchange Act, but shall no
longer be subject to a substantial risk of forfeiture.



 
(d)
Cash-Settled Restricted Stock Unit Awards.  Cash-Settled Restricted Stock Units
consist of the right to receive a cash payment upon the lapse of a substantial
risk of forfeiture.  The minimum restriction on Cash-Settled Restricted Stock
Units shall be one year of continued service by the Participant, although the
Committee may impose longer service requirements and/or additional
restrictions.  The cash payment for each Cash-Settled Restricted Stock Unit that
vests upon the lapse of the substantial risk of forfeiture shall be equal to the
fair market value of a share of Common Stock as of the date the substantial risk
of forfeiture lapses.





 
(i)
Lapse of Restrictions.  The Committee shall establish the conditions under which
the restrictions applicable to Cash-Settled Restricted Stock Units shall lapse.
Lapse of the restrictions may be conditioned upon continued employment of the
Participant for a specified period of time, satisfaction of performance goals of
the Company or a Subsidiary, or any other factors as the Committee deems
appropriate.



 
(ii)
Timing of Payments.  Payments of amounts due under Cash-Settled Restricted Stock
Units shall be made as soon as practicable after the applicable restrictions
lapse, but no later than the 15th day of the third month of the calendar year
after the calendar year in which such restrictions lapse.



 
(e)
Performance Stock Awards.  Performance Stock Awards are artificial shares that
are contingently granted to a Participant, which entitle the Participant to
actual shares of Common Stock, if predetermined objectives are met.  Because the
payment of a Performance Stock Award is based on a predetermined number of
shares of Common Stock, the value of the award may increase or decrease
depending on the fair market value of the Common Stock after the date of grant.
The maximum number of shares of Performance Stock that may be granted to any
Participant during any fiscal year of the Company is 100,000, subject to the
adjustments provided in Article X, below.



 
(i)
Performance Goals.  The Committee shall establish one or more performance goals
with respect to each grant of a Performance Stock Award. The performance goals
may be tailored to meet specific objectives.  The performance criteria upon
which payment or vesting of a Performance Stock Award intended to qualify for
the exemption under Code Section 162(m) will be based upon one or more of the
following, whether in absolute, relative or comparative terms, as determined by
the Committee:  gross revenues, sales, net asset turnover, earnings per share,
cash flow, cash flow from operations, return on investment in excess of cost of
capital (i.e., net operating profit after taxes minus the Company’s capital
charge), net operating profit after taxes as a percentage of the Company’s
capital charge, operating profit or income, EBITDA as a percent of sales, debt
to EBITDA ratios (including but not limited to the ratio of total funded debt to
four quarter EBITDA, as defined in loan covenants of the Company), net income,
operating income, net income margin, return on net assets, return on total
sales, return on common equity, return on total capital, or total shareholder
return.  The Committee may establish targets under one or more of the foregoing
performance goals based on single year or multi year periods.  In the case of
Performance Stock Awards that are not intended to qualify for the exemption
under Code Section 162(m), the Committee shall designate performance criteria
from among the foregoing or such other business criteria as it shall determine
in its sole discretion.  In addition, performance goals may relate to attainment
of specified objectives by the Participant or by the Company or an affiliate,
including a division or a department of the Company or an affiliate, or upon any
other factors or criteria as the Committee shall determine.



 
(ii)
Certification of Satisfaction of Performance Goals.  Following the completion of
a period for which performance goals have been established, the Committee shall
certify the extent to which such goals have been achieved.  Such certification
shall occur, and any applicable transfer of shares of Common Stock shall be
made, as soon as practicable following the completion of the performance period,
but no later than the 15th day of the third month of the calendar year after the
calendar year in which such period ends.



 
(f)
Performance Stock Unit Awards.  A Performance Stock Unit shall entitle the
Participant to receive a cash payment equal to the fair market value of a share
of Common Stock of the Company as of the Vesting Date, if predetermined
objectives are met.  The “Vesting Date” shall be the last day of the performance
period for which a performance goal is established.  The maximum number of
Performance Stock Units that may be granted to any Participant during any fiscal
year of the Company is 200,000, subject to the adjustments provided in Article
X, below.



 
(i)
Performance Goals.  The Committee shall establish one or more performance goals
with respect to each grant of a Performance Stock Unit.  The performance goals
may be tailored to meet specific objectives. The performance criteria upon which
payment or vesting of a Performance Stock Unit intended to qualify for the
exemption under Code Section 162(m) will be based upon one or more of the
following, whether in absolute, relative or comparative terms, as determined by
the Committee:  gross revenues, sales, net asset turnover, earnings per share,
cash flow, cash flow from operations, return on investment in excess of cost of
capital (i.e., net operating profit after taxes minus the Company’s capital
charge), net operating profit after taxes as a percentage of the Company’s
capital charge, operating profit or income, EBITDA as a percent of sales, debt
to EBITDA ratios (including but not limited to the ratio of total funded debt to
four quarter EBITDA, as defined in loan covenants of the Company), net income,
operating income, net income margin, return on net assets, return on total
sales, return on common equity, return on total capital, or total shareholder
return.  The Committee may establish targets under one or more of the foregoing
performance goals based on single year or multi year periods.  In the case of
Performance Stock Units that are not intended to qualify for the exemption under
Code Section 162(m), the Committee shall designate performance criteria from
among the foregoing or such other business criteria as it shall determine in its
sole discretion.  In addition, performance goals may relate to attainment of
specified objectives by the Participant or by the Company or an affiliate,
including a division or a department of the Company or an affiliate, or upon any
other factors or criteria as the Committee shall determine.



 
(ii)
Certification of Satisfaction of Performance Goals.  Following the completion of
a period for which performance goals have been established, the Committee shall
certify the extent to which such goals have been achieved. Such certification
shall occur, and any applicable payments shall be made, as soon as practicable
following the completion of the performance period, but no later than the 15th
day of the third month of the calendar year after the calendar year in which
such period ends.



 
(g)
Performance Unit Awards.  Performance Unit Awards entitle the participant to
cash payments (or, at the election of the Committee, their equivalent in shares
of Common Stock), if predetermined objectives are met.  Because the payment of a
Performance Unit Award is based on a predetermined cash amount, the value of
each unit remains constant and does not fluctuate with changes in the market
value of the Common Stock.  The maximum amount that may be paid to any
Participant in any fiscal year of the Company pursuant to an award of
Performance Units shall be $500,000.00.



 
(i)
Performance Goals.  The Committee shall establish one or more performance goals
with respect to each grant of a Performance Unit Award. The performance goals
may be tailored to meet specific objectives.  The performance criteria upon
which payment or vesting of a Performance Unit Award intended to qualify for the
exemption under Code Section 162(m) will be based upon one or more of the
following, whether in absolute, relative or comparative terms, as determined by
the Committee:  gross revenues, sales, net asset turnover, earnings per share,
cash flow, cash flow from operations, return on investment in excess of cost of
capital (i.e., net operating profit after taxes minus the Company’s capital
charge), net operating profit after taxes as a percentage of the Company’s
capital charge, operating profit or income, EBITDA as a percent of sales, debt
to EBITDA ratios (including but not limited to the ratio of total funded debt to
four quarter EBITDA, as defined in loan covenants of the Company), net income,
operating income, net income margin, return on net assets, return on total
sales, return on common equity, return on total capital, or total shareholder
return.  The Committee may establish targets under one or more of the foregoing
performance goals based on single year or multi year periods.  In the case of
Performance Unit Awards that are not intended to qualify for the exemption under
Code Section 162(m), the Committee shall designate performance criteria from
among the foregoing or such other business criteria as it shall determine in its
sole discretion.  In addition, performance goals may relate to attainment of
specified objectives by the participant or by the Company or an affiliate,
including a division or a department of the Company or an affiliate, or upon any
other factors or criteria as the Committee shall determine.



 
(ii)
Certification of Satisfaction of Performance Goals.  Following the completion of
a period for which performance goals have been established, the Committee shall
certify the extent to which such goals have been achieved. Such certification
shall occur, and any applicable payments shall be made, as soon as practicable
following the completion of the performance period, but no later than the 15th
day of the third month of the calendar year after the calendar year in which
such period ends.



6.2           Written Agreements.  Each Award granted under the Plan shall be
evidenced by a written agreement, the form of which shall be consistent with the
terms and conditions of the Plan and applicable law, which shall be signed by an
officer of the Company and the Participant.  Until such agreement has been
entered into between the Company and the Participant, the Participant shall have
no rights in any Award approved by the Committee.


6.3           Application of Code Section 162(m).  Code Section 162(m) prohibits
a publicly-held corporation from taking a deduction for remuneration paid to
certain employees in excess of $1,000,000.  Code Section 162(m)(4)(C) provides
that remuneration payable solely on account of the attainment of one or more
performance goals is not counted toward this limitation, but only if certain
conditions are satisfied.  To the extent that any Award is intended to satisfy
the exception contained in Code Section 162(m)(4)(C), the following shall apply
to such Award:


 
(a)
Determination of Performance Goals.  The performance goals pursuant to which an
Award is made must be determined by a committee of the Board comprised solely of
two or more "outside directors," as that term is defined under Code Section 162
and the regulations thereunder (the "Outside Directors Committee").  The
Committee may serve as the Outside Directors Committee if it meets these
requirements.  The performance goals established by the Outside Directors
Committee must be objective, and remuneration intended to be excepted under Code
Section 162(m)(4)(C) must be contingent upon the attainment of the performance
goals.  Performance objectives may be established on a Company-wide basis or
with respect to one or more business units, divisions or departments of the
Company or subsidiaries; and either in absolute terms, relative to the
performance of one or more similarly situated companies, or relative to the
performance of an index covering a peer group of companies. When establishing
performance objectives for a performance period, the Outside Directors Committee
may exclude any or all "extraordinary items" as determined under U.S. generally
accepted accounting principals including, without limitation, the charges or
costs associated with restructurings of the Company, discontinued operations,
other unusual or non-recurring items, and the cumulative effects of accounting
changes, and as identified in the Company's financial statements and notes
thereto or management's discussion and analysis of financial condition and
results of operations contained in the Company's most recent annual report filed
with the U.S. Securities and Exchange Commission pursuant to the Exchange Act;
provided, that the Outside Directors Committee shall have no discretion with
respect to any Award intended to qualify as "performance-based" compensation
under Code Section 162(m) if the exercise of such discretion or the ability to
exercise such discretion would cause such Award to fail to qualify as
"performance-based" compensation under Code Section 162(m).  Without limiting
the generality of the foregoing proviso:



 
(i)
neither the Outside Directors Committee nor the Board may exercise discretion to
increase any amount payable with respect to any Award intended to qualify as
“performance-based” compensation under Code Section 162(m); and



 
(ii)
if a change is made to accelerate the payment of such an Award after the
attainment of the performance goal(s), the amount of the payment shall be
reduced to the extent necessary to comply with Treasury Regulation Section
1.162-27(e)(2)(iii) to reasonably reflect the time value of money.



 
(b)
Approval of Performance Goals.  The material terms under which the remuneration
is to be paid, including the performance goals, are disclosed to shareholders
and approved by a majority of the vote in a separate shareholder vote before the
payment of such remuneration.



 
(c)
Certification of Satisfaction of Performance Goals.  The Outside Directors
Committee must certify that the performance goals and any other material terms
and conditions were in fact satisfied.



 
(d)
Satisfaction of Code Section 162(m).  In all other respects, the requirements of
Code Section 162(m)(4)(C) and the regulations thereunder must be satisfied.



ARTICLE VII


PAYMENT FOR AWARDS


7.1           General.  Payments required, if any, upon a Participant's exercise
of an Award under the Plan may be made in the form of: (i) cash; (ii) Company
stock; (iii) a combination of cash and Company stock; or (iv) such other forms
or means that the Committee shall determine in its discretion and in such manner
as is consistent with the Plan's purpose and the Code, the Exchange Act, or
other applicable laws or regulations.






ARTICLE VIII


EFFECT OF TERMINATION OF EMPLOYMENT ON BENEFITS


8.1           Termination by Reason of Death.  Unless otherwise provided in an
agreement governing the grant of an Award or as determined by the Committee, if
a Participant incurs termination of employment due to death:


 
(a)
Any unexpired and unexercised Options and/or Stock Appreciation Rights held by
such Participant shall thereafter be fully exercisable (whether or not such
Options or Stock Appreciation Rights were fully vested at the time of the
Participant's death) by the deceased Participant’s estate or by a person who
acquired the right to exercise the Option or Stock Appreciation Right by bequest
or inheritance for a period of one year immediately following the date of death,
or until the expiration of the Option or Stock Appreciation Right if shorter.



 
(b)
Any restrictions on shares of Restricted Stock shall lapse and the Participant’s
designated beneficiary (or in the absence of such beneficiary, the Participant’s
estate) shall be fully vested in the Restricted Stock.



 
(c)
Any restrictions on Cash-Settled Restricted Stock Units shall lapse, and the
Participant’s designated beneficiary (or in the absence of such beneficiary, the
Participant’s estate) shall receive a cash payment for each Cash-Settled
Restricted Stock Unit equal to the fair market value per share of Common Stock
on the NASDAQ Stock Market as of the date of the Participant’s death.



 
(d)
The Participant’s designated beneficiary (or in the absence of such beneficiary,
the Participant’s estate) shall receive a prorated payout of any Performance
Stock Awards, Performance Stock Unit Awards and Performance Unit Awards.  The
prorated payout shall be based upon the length of time that the Participant held
such Awards prior to his or her death relative to the period for which
performance is measured, and shall be determined as if the maximum performance
objective had been attained.  Such payment shall be made as soon as practicable
following the Participant’s death, but no later than the 15th day of the third
month of the calendar year after the calendar year in which the Participant’s
death occurs.



8.2           Termination by Reason of Disability.  Unless otherwise provided in
an agreement governing the grant of an Award or as determined by the Committee,
if a Participant incurs termination of employment due to disability:


 
(a)
Any unexpired and unexercised Options and/or Stock Appreciation Rights held by
such Participant shall thereafter be fully exercisable (whether or not such
Options or Stock Appreciation Rights were fully vested at the time the
Participant became disabled) for a period of three years (except for incentive
stock options, in which case the period shall be one year) immediately following
the date of such termination of employment, or until the expiration of the
Option or Stock Appreciation Right if shorter.  The Participant's death at any
time following such termination due to disability shall not affect the
foregoing.  In the event of termination due to disability, if an incentive stock
option is exercised more than one year after such termination of employment (or
such other time period as may apply under Section 422 of the Code), such Option
shall thereafter be treated as a non-qualified stock option.



 
(b)
Any restrictions on shares of Restricted Stock shall lapse and the Participant
shall be fully vested in the Restricted Stock.



 
(c)
Any restrictions on Cash-Settled Restricted Stock Units shall lapse, and the
Participant shall receive a cash payment for each Cash-Settled Restricted Stock
Unit equal to the fair market value per share of Common Stock on the NASDAQ
Stock Market as of the date of the Participant’s termination of employment.



 
(d)
The Participant shall receive a prorated payout of any Performance Stock Awards,
Performance Stock Unit Awards and Performance Unit Awards.  The prorated payout
shall be based upon the length of time that the Participant held such Awards
prior to his or her termination of employment due to disability relative to the
period for which performance is measured, and shall be determined as if the
maximum performance objective had been attained. Such payment shall be made as
soon as practicable following the Participant’s termination of employment, but
no later than the 15th day of the third month of the calendar year after the
calendar year in which the Participant terminates employment.



Unless otherwise defined in the agreement governing the grant of an Award,
"disability" shall mean a mental or physical illness or injury that entitles the
Participant to receive benefits under the long term disability plan of the
Company or a Subsidiary, or if the Participant is not covered by such a plan, a
mental or physical illness that renders a Participant totally and permanently
incapable of performing the Participant's duties for the Company or a
Subsidiary.  Notwithstanding the foregoing, a "disability" shall not qualify
under the Plan if it is the result of: (i) a willfully self-inflicted injury or
willfully self-induced sickness; or (ii) an injury or disease contracted,
suffered or incurred, while participating in a criminal offense.  The
determination of disability shall be made by the Committee.  The determination
of disability for purposes of the Plan shall not be construed as an admission of
disability for any other purpose.


8.3           Voluntary Termination Before Retirement or Termination for
Cause.  Unless otherwise provided in an agreement governing the grant of an
Award or as determined by the Committee, if a Participant voluntarily terminates
his or her employment before retirement or is terminated for cause:


 
(a)
Any unexpired and unexercised Options and/or Stock Appreciation Rights held by
such Participant shall immediately terminate.  The death or disability of the
Participant after such a termination of employment shall not renew the
exercisability of any Option or Stock Appreciation Right.



 
(b)
All shares of Restricted Stock still subject to restriction shall be forfeited
by the Participant, except the Committee shall have the discretion in whole or
in part to waive any or all remaining restrictions with respect to any or all of
such Participant's shares of Restricted Stock.



 
(c)
All Cash-Settled Restricted Stock Units still subject to restriction shall be
forfeited by the Participant, except the Committee shall have the discretion in
whole or in part to waive any or all remaining restrictions with respect to any
or all of such Participant's Cash-Settled Restricted Stock Units.



 
(d)
All Performance Stock Awards, Performance Stock Unit Awards and Performance Unit
Awards shall be forfeited by the Participant to the Company.



Unless otherwise defined in the agreement governing the grant of an Award,
"termination for cause" shall mean termination because of (i) any act or failure
to act deemed to constitute cause under the Company's established practices
policies or guidelines applicable to the Participant or (ii) the Participant's
act or omission constituting gross misconduct with respect to the Company or a
Subsidiary in any material respect.


8.4           Other Termination.  Unless otherwise provided in an agreement
governing the grant of an Award or as determined by the Committee, if a
Participant's employment terminates for any reason (including retirement) other
than the reasons listed in Section 8.1 through 8.3 above:


 
(a)
Any unexpired and unexercised Options and/or Stock Appreciation Rights held by
such Participant shall thereupon terminate, except that any such Option or Stock
Appreciation Right, to the extent vested on the date of the Participant's
termination, may be exercised by the Participant for a period of three years
(except for incentive stock options, in which case the period shall be (3) three
months) immediately following the date of such termination of employment, or
until the expiration of the Option or Stock Appreciation Right if shorter.  The
death or disability of the Participant after such a termination of employment
shall not extend the time permitted to exercise an Option or Stock Appreciation
Right.



 
(b)
All shares of Restricted Stock still subject to restriction shall be forfeited
by the Participant, except the Committee shall have the discretion in whole or
in part to waive any or all remaining restrictions with respect to any or all of
such Participant's shares of Restricted Stock.



 
(c)
All Cash-Settled Restricted Stock Units still subject to restriction shall be
forfeited by the Participant, except the Committee shall have the discretion in
whole or in part to waive any or all remaining restrictions with respect to any
or all of such Participant's Cash-Settled Restricted Stock Units.



 
(d)
The Participant shall receive a prorated payout of any Performance Stock Awards,
Performance Stock Unit Awards and Performance Unit Awards if and when the
performance goals are achieved.  The prorated payout shall be based upon the
length of time that the Participant held such Awards prior to his or her
termination of employment relative to the period for which performance is
measured, and the extent to which the performance goals are achieved as
certified by the Committee.  Such payment shall be made as soon as practicable
following the completion of the of the period for which performance goals have
been established, but no later than the 15th day of the third month of the
calendar year after the calendar year in which such period ends.

 
.

Unless otherwise defined in the agreement governing the grant of an Award,
"retirement" shall mean the Participant's termination of employment after
attaining either age 65, or age 60 with the accrual of 10 years of service.


ARTICLE IX


NONTRANSFERABILITY


9.1           General.  Unless otherwise provided in an agreement governing the
grant of an Award, a Participant's rights shall be exercisable during the
Participant's lifetime only by the Participant, and no Award may be sold,
transferred, pledged, assigned or otherwise alienated or hypothecated; provided,
that Options and Stock Appreciation Rights are transferable by will or pursuant
to the laws of descent and distribution.


ARTICLE X


ADJUSTMENT PROVISIONS


10.1           Changes in Capitalization.  If the Company shall at any time
change the number of issued shares of Common Stock without new consideration to
the Company (by stock dividends, stock splits, split-up, spin-off, or similar
transactions):


 
(a)
the total number of shares reserved for issuance under this Plan, the number of
shares covered by or subject to each outstanding Award, the number of
outstanding Cash-Settled Restricted Stock Units and the number of outstanding
Performance Stock Units, shall be adjusted so that the aggregate consideration
payable to the Company, if any, and the value of each such Award shall not be
changed; and



 
(b)
the maximum number of Options, Stock Appreciation Rights, Performance Stock
Units and shares of Performance Stock that may be granted to any Participant in
any fiscal year of the Company shall be proportionately adjusted to reflect the
increase or decrease in the issued shared of Common Stock.



10.2           Reorganization, Sale, etc..  Awards granted hereunder may also
contain provisions for their continuation, acceleration, immediate vesting, or
for other equitable adjustments after changes in the Common Stock resulting from
reorganization, sale, merger, consolidation, dissolution, liquidation or similar
circumstances.


10.3           Substitutions and Assumptions.  If the Company acquires an entity
which has issued and outstanding stock options or other rights, the Company may
substitute stock options or rights for options or rights of such entity,
including options or other rights to acquire stock at less than 100% of the fair
market price of the stock at grant.  The number and kind of such stock options
and other rights shall be determined by the Committee and the total number of
shares reserved for issuance under this Plan shall be appropriately adjusted
consistent with such determination and in such manner as the Committee may deem
equitable to prevent substantial dilution or enlargement of the Awards granted
to, or available for, present or future Participants of this Plan.  The number
of shares reserved for issuance pursuant to Article III may be increased by the
corresponding number of options or other benefits assumed, and, in the case of a
substitution, by the net increase in the number of shares subject to options or
other benefits before and after the substitution.


ARTICLE XI


AMENDMENT AND TERMINATION OF PLAN AND CLAWBACKS OF AWARDS


11.1           Amendment and Termination of Plan.  The Board, without further
approval of the Company's shareholders, may amend the Plan from time to time or
terminate the Plan at any time, provided that:


 
(a)
no action authorized by this Article shall reduce the amount of any existing
Award or change the terms and conditions thereof without the Participant's
consent; and



 
(b)
no amendment of the Plan shall, without the approval of the Company's
shareholders, (i) increase the total number of shares of Common Stock that may
be issued under the Plan or increase the amount or type of Awards that may be
granted under the Plan; (ii) change the minimum purchase price, if any, of
shares of Common Stock that may be made subject to Awards under the Plan; (iii)
modify the requirements as to eligibility for an Award under the Plan; (iv)
extend the term of the Plan; or (v) constitute a material revision of the Plan
under the listing standards of the NASDAQ Stock Market (or such other listing
standards then applicable to the Company).



11.2           Clawback of Awards.  To the extent required by applicable law or
the listing standards of the NASDAQ Stock Market (or such other listing
standards then applicable to the Company), including but not limited to Section
304 of the Sarbanes-Oxley Act of 2002, Awards and amounts paid or payable with
respect to Awards shall be subject to clawback as determined by the Committee,
which clawback may include forfeitures, repurchase, reimbursement and/or
recoupment of Awards and amounts paid or payable pursuant to or with respect to
Awards, in each instance in accordance with applicable law or listing
standards.  All Awards granted under this Plan, any property (including shares
of Common Stock) received in connection with any exercise or vesting of any
Awards, and any proceeds received from the disposition of any such property,
shall be subject to such applicable law or listing standards, as well as any
clawback policy adopted, and amended from time to time, by the Committee.  The
Committee shall have discretion with respect to any clawback to determine
whether the Company shall effect such recovery:


 
(a)
by seeking repayment from the Participant;



 
(b)
by reducing amounts that would otherwise be payable to the Participant under any
compensatory plan, program or arrangement maintained by the Company or any
subsidiary or affiliate of the Company (subject to applicable law and the terms
and conditions of the applicable plan, program or arrangement);



 
(c)
by withholding payment of future increases in compensation (including the
payment of any discretionary bonus amounts) or grants of compensatory awards
that would have otherwise been made in accordance with the Company’s applicable
compensation practices; or



 
(d)
by any combination of the above.



ARTICLE XII


MISCELLANEOUS


12.1           Unfunded Status of Plan.  It is intended that the Plan constitute
an "unfunded" plan for incentive and deferred compensation.  The Committee may
authorize the creation of trusts or other arrangements to meet the obligations
created under the Plan to deliver Common Stock or make payments; provides,
however, that unless the Committee otherwise determines, the existence of such
trusts or other arrangements is consistent with the "unfunded" status of the
Plan.


12.2           Withholding Taxes.  No later than the date as of which an amount
first becomes includible in the gross income of the Participant for federal
income tax purposes with respect to any Award or with respect to any exercise of
any Option or Stock Appreciation Right granted under the Plan, the Participant
shall pay to the Company, or make arrangements satisfactory to the Company or
other entity identified by the Committee regarding the payment of any federal,
state, local or foreign taxes of any kind required by law to be withheld.  Such
withholding obligations may be settled with Common Stock, including Common Stock
that is part of the Award or that is received upon the exercise of the Award
that gives rise to the withholding requirement.  The obligations of the Company
under the Plan shall be conditional upon such payment or arrangements, and the
Company shall, to the extent permitted by law, have the right to deduct any such
taxes from any payment otherwise due to the Participant.  If the Participant
disposes of shares of Common Stock acquired pursuant to an incentive stock
option in any transaction considered to be a disqualifying transaction under the
Code, the Participant must give written notice of such transfer and the Company
shall have the right to deduct any taxes required by law to be withheld from any
amounts otherwise payable to the Participant.


12.3           No Guaranty of Employment.  Nothing herein shall be construed to
constitute a contract of employment between the Company or Subsidiary and the
Participant.  Except as may be provided in a written contract, the Company or
Subsidiary and each of the Participants continue to have the right to terminate
the employment relationship at any time for any reason.


12.4           Controlling Law.  The Plan and all Awards made and actions taken
hereunder shall be governed by and construed in accordance with the laws of the
State of Wisconsin (other than its law respecting choice of law).  The Plan
shall be construed to comply with all applicable law and to avoid liability to
the Company or a Subsidiary, including, without limitation, liability under
Section 16(b) of the Exchange Act.


12.5           Headings.  The headings contained in the Plan are for reference
purposes only, and shall not affect the meaning or interpretation of the Plan.


12.6           Severability.  If any provision of the Plan shall for any reason
be held to be invalid or unenforceable, such invalidity or unenforceability
shall not affect any other provision hereby, and this Plan shall be construed as
if such invalid or unenforceable provision were omitted.


12.7           Successors and Assigns.  This Plan shall inure to the benefit of
and be binding upon each successor and assign of the Company.  All obligations
imposed upon a Participant, and all rights granted to the Company hereunder,
shall be binding upon the Participant's heirs, legal representatives and
successors.


12.8           Entire Agreement.  This Plan and any agreements governing the
grant of Awards hereunder to any Participant constitute the entire agreement
with respect to the subject matter hereof with respect to such Participant,
provided that in the event of any inconsistency between the Plan and any such
agreement(s), the terms and conditions of the Plan shall control.



 
25602569_3.doc


19



 
 

--------------------------------------------------------------------------------

 
